 


109 HR 3666 IH: To provide that, for the period ending August 31, 2007, veterans affected by Hurricane Katrina shall have access to health care from the Department of Veterans Affairs.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3666 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Evans (for himself, Mr. Filner, Mr. Gutierrez, Ms. Corrine Brown of Florida, Mr. Michaud, Ms. Herseth, Mr. Strickland, Ms. Hooley, Mr. Reyes, Ms. Berkley, and Mr. Udall of New Mexico) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide that, for the period ending August 31, 2007, veterans affected by Hurricane Katrina shall have access to health care from the Department of Veterans Affairs. 
 
 
1.Department of Veterans Affairs health care eligibility category for veterans affected by Hurricane Katrina 
(a)EligibilityA Hurricane Katrina-affected veteran who is otherwise eligible for hospital care, medical services, and nursing home care from the Department of Veterans Affairs in accordance with section 1710(a)(3) of title 38, United States Code, shall, during the period beginning on August 28, 2005, and ending at the close of August 31, 2007, be eligible for such care and services as if that veteran were covered by subparagraph (F) of section 1710(a)(2) of that title. 
(b)Hurricane Katrina-affected veteran definedFor purposes of this section, the term Hurricane Katrina-affected veteran means a veteran (as defined in section 101 of title 38, United States Code) who as of August 28, 2005, resided in, or was employed in, a county identified as being adversely affected by Hurricane Katrina in the State of Florida, Louisiana, Mississippi, or Alabama by Federal Disaster Declaration notice 1602, 1603, 1604, or 1605, respectively (as amended), issued by the Federal Emergency Management Agency. 
(c)OutreachThe Secretary of Veterans Affairs shall conduct an aggressive, comprehensive outreach program to enhance the awareness of veterans made eligible for hospital care, medical services, and nursing home care from the Department of Veterans Affairs by reason of subsection (a).   
 
